DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (drawn to “a motor spindle”, claims 1-18) and Species (a) (the species illustrated in Figure 1) in the reply filed on 9/8/2020 is acknowledged.  The traversal is on the following ground(s).
Under MPEP § 806.05(e), inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. In support of the restriction requirement, the Office contends that the invention as recited in the claims of Group I and II is distinct for the following reasons:

In this case the apparatus can be practiced by a materially different method. In particular, the spindle can be inserted where the components all attached at the time of installation irrespective of independence of the rotor component. Moreover, the method can be practiced by a materially different apparatus in that the apparatus does not have a clamping mechanism and is simply a rotary spindle.

Applicant traverses on the grounds that the Office’s rationale is expressly contradicted by the fact that Claim 19 depends from Claim 1 and, thus, requires all the claim elements of Claim 1. Because Claim 19 requires all of the claim elements of Claim 1, the method cannot be practiced by a materially different apparatus. Moreover, the Office’s assertion that the method can be practiced by a materially different apparatus in that the apparatus does not have a clamping mechanism is contrary to the express recitations of the claims, namely, Claim 19 depends from Claim 1 and Claim 1 expressly recites a clamping mechanism.

Additionally, Applicant submits that the Office Action is legal deficient. In this regard, the Office Action asserts that the requirement for distinct inventions is “the apparatus can be practiced by a materially different method” whereas MPEP § 806.05(e) provides that the requirements is that the apparatus as claimed can be used to practice another and materially different process.



First, Applicant’s argument concerning, “the apparatus can be practiced by a materially different method…” is deemed persuasive.  This is because the current Examiner agrees that it was incorrect for “the apparatus can be practiced by a materially different method…” to be used in the Requirement for Restriction/Election mailed on 3/6/2020 as an example as to why the process and the apparatus for its practice are distinct inventions.  This is because section 806.05(e) of the MPEP requires that either or both of the following be shown when restricting between process and apparatus:  (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  “The apparatus can be practiced by a materially different method” corresponds to neither.  
However, it is noted that the previous Examiner additionally provided a further reasoning as to why inventions I and II are distinct.  In particular, the previous Examiner noted (page 2 of the Restriction Requirement mailed 3/6/2020) that “the method can be practiced by a materially different apparatus in that the apparatus does not have a clamping mechanism and is simply a rotary spindle”, correctly noting that the method, as presently claimed, does not require a motor spindle that includes a clamping mechanism.  For at least the foregoing reason, the process and apparatus for its practice are distinct inventions.  
Next, Examiner will address Applicant’s argument concerning, “the method can be practiced by a materially different apparatus in that the apparatus does not have a clamping mechanism and is simply a rotary spindle.”  This argument has been fully considered but is found to be not persuasive.  This will now be explained.  Applicant contends that claim 19 depends from claim 1 and requires all of the claim elements of claim 1.  However, this is not the a spindle housing for a motor spindle according to Claim 1…”.  In particular, note that as written, claim 19 does not appear to require all the elements of the motor spindle of claim 1, as it is appears that as written, all that is required re the method is a spindle housing with an intended use of being “for a motor spindle according to claim 1”.  In other words, claim 19 does not set forth “a method comprising: providing the motor spindle of claim 1…”,.  Regardless, the fact remains that because the apparatus as claimed can be used to practice another and materially different process (see the preceding paragraph for this example), the process and the apparatus for its practice are distinct inventions.
The traversal is also on the following ground(s).
The Office indicates that there would be a serious search and/or examination burden if restriction were not required because a separate search would need to be conducted in different classifications. Regarding the search and/or examination burden, Applicant traverses on the grounds that the burden on the Office to examine Groups I and II is not serious. The Office does not provide an appropriate explanation why employing different search queries is believed to be necessary or why the Office believes that prior art applicable to Group I would not likely be applicable to Group II.

Applicant’s arguments regarding Inventions I and II have been considered, but are not found to be persuasive.  According to MPEP § 808.02.
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments), note that MPEP section 808.02 (titled “Establishing Burden”) notes that
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons 
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Please note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, A and C were both established.  With respect to A, on page 2 of the Requirement for Restriction mailed on 3/6/2020, it was established that Invention I (drawn to “a motor spindle”, claims 1-18) was classified in B23Q 1/70, whereas Invention II (drawn to “a method”, claim 19) was classified in Y10T 29/49.  Hence, Inventions I and II have separate classification.  As to C, on page 3 of the Requirement for Restriction mailed on 3/6/2020, it was established that at the very least, different query (word) searches would be necessary to search the identified inventions.  Thus, burden has been properly established.
Next, with regards to Applicant’s argument that “the Office does not provide an appropriate explanation why employing different search queries is believed to be necessary,” it is noted that an appropriate explanation was indeed provided for why different search queries 
Lastly, as to Applicant’s argument that “the Office does not provide an appropriate explanation why…Office believes that prior art applicable to Group I would not likely be applicable to Group II,” it is noted that such argument does not appear relevant to the Restriction Requirement as mailed 3/6/2020, as it does not appear that the Examiner made this particular assertion.  As a side note though, Examiner would like to state that each piece of prior art is different, and as such, it depends on the piece of art as to whether it reads on one, both, or neither of Invention I and Invention II, and simply because a piece of art teaches the apparatus of claim 1 does not mean that such a reference further describes any method of inserting and removing a spindle assembly having the steps set forth in claim 19, for example.  
The requirement is still deemed proper and is therefore made FINAL.
Note that in the Response to Election filed on 9/8/2020, Applicant incorrectly included claim 17 as being amongst the claims that correspond to elected Species (a).  Examiner will now provide an explanation as to why claim 17 corresponds to non-elected Species (b).  Lines 2-3 of claim 17 state, “the spindle housing is designed with an integrated electrical inverter, wherein the inverter remains on the spindle housing when the spindle assembly is removed from the spindle housing.”  Elected Species (a) does not include the inverter (142).  This is apparent in not show the inverter (142) therein.  Figure 3, which corresponds to non-elected Species (b) though, shows the inverter (142) as a box on the right-hand side of the motor spindle (10).  On top of this, the inverter (142) is only described with respect to Figure 3 (which again corresponds to non-elected Species (b)) in the specification.  Please see page 12 of the specification filed on 10/9/2018 for the explanation of the inverter (142) with respect to Figure 3.  
Claims 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/6/2020.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed on 9/13/2018, specifically each of Figures 1-3 thereof, exhibit poor line quality.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stationary component” and the “rotating component” of at least claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Also, the “at least one spring-pretensioned and/or hydraulically actuatable and/or pneumatically bearing tensioning device for operating the motor claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a clamping mechanism for a tool” in claim 1 (noting that the term “clamping” is a verb, such that the claim recites a mechanism for performing the function of clamping the tool, but recites no additional structure to perform the function of clamping the tool);
“a clamping element…clampable against a retaining section of the spindle housing” in claim 14 (noting that the term “clamping” is a verb, such that the claim recites an element for performing the function of clamping against a retaining section of the spindle housing, but 
“a retaining section…for nonrotatably fixing the rotor relative to the spindle housing” in claim 14 (noting that the term “retaining” is a verb, such that the claim recites a section for performing the function of nonrotatably fixing the rotor relative to the spindle housing, but recites no additional structure to perform the function of nonrotatably fixing the rotor relative to the spindle housing).  Note that the “retaining section” is also recited in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 2 of the claim, “tool” should be inserted after “machine”.  Appropriate correction is required.
Claim 6  objected to because of the following informalities:  On line 2 of the claim, “associated” should be deleted.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 2 of the claim, “module” should be inserted after “rotary feedthrough”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 5-6 of claim 1 state, “a clamping piston that is movable in an annular cylinder in the spindle housing.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how or in what way that the clamping piston (28) is movable in an annular cylinder (26) in the spindle housing (14) when said annular cylinder (26) is in fact disposed adjacent the spindle housing (14), but not “in” said spindle housing (14).  This is evident in at least Figure 1.  Please note that the figures show the annular cylinder (26), specifically the housing part (22) thereof, as being mounted “on” a coupling attachment (20) of a flange element (18) that said spindle housing (14) includes.  The figures though, don’t illustrate the annular cylinder (26) as being “in” said flange element (18) either.  Examiner suggests deleting “in the spindle housing” from line 6 of claim 1 so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim limitation “a clamping mechanism for a tool” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Examiner notes that the 
[A] clamping mechanism for a tool, the clamping mechanism being actuatable via a clamping piston that is movable in an annular cylinder in the spindle housing [specification, page 1, lines 6-7];
[The] tube element 50 may be moved to the left in Figure 1, against the pretensioning force of the disk spring assembly 52, and may thus open a tool clamping mechanism 56, known per se, for inserting a coupling element (not shown) of any given machining tool [specification, page 8, lines 15-17];
It is thus possible to hold a tool, for example a turning tool, accommodated in the tool clamping mechanism 56 in the motor spindle 10 in a rotatably fixed manner for certain machining steps, if necessary [specification, page 11, lines 15-18].
Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the clamping mechanism clamps a tool. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Line 9 of claim 1 states, “a stationary component and a rotating component of the coolant supply.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how or in what way that the “stationary component” is stationary, when it seemingly incurs movement upon the supply of cooling fluid.  (See page 10, lines 1-6 of the specification).    
Lines 12-13 of claim 1 state, “wherein the rotary feedthrough is designed as a rotary feedthrough module that is situated in an area on the spindle housing that is axially outside the annular cylinder.”  This limitation is viewed to be vague and indefinite, because due to the phrasing of the reference it is unclear as to whether it is the area or the spindle housing that is 
Claim 2 recites the limitation “the axial direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the first and second bearing assemblies” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending claim 3 so as to be dependent upon claim 2 rather than claim 1 so as to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Lines 2-3 of claim 3 state, “the first and second bearing assemblies each have a bearing bush, rotatably fixedly mounted in the installed state.”  This limitation is viewed to be vague and indefinite, because it is unclear if “rotatably fixedly mounted” is intended to mean that each of the bearing bushings is fixed from rotation or is fixed for rotation.  
Claim 4 recites the limitation “the first and second bearing assemblies” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation “the respective bearing bush” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Line 2 of claim 7 states, “the bearing bush is pretensionable.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular bearing bush that “the bearing bush” is intended to reference.  Please note that claim 7 depends upon claim 3, and in line 2 of claim 3 it is set forth that “the first and second bearing assemblies each have a bearing bush.”  Since there are plural bearing bushes, noting that first and second bearing assemblies each have
Claim 8 recites the limitation “the mounted state” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Lines 2-3 of claim 10 state, “the transfer tube is accommodated in the rotating component in the rotary feedthrough module and is supported by same.”  This limitation is viewed to be vague and indefinite, because it is unclear as to whether “same” is referring to the “rotating component” or the “rotary feedthrough module.”
Claim 13 recites the limitation “the end-face side” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Line 2 of claim 14 states, “the rotor is provided on a radially outer section with a clamping element.”  This limitation is viewed to be vague and indefinite, because due to the phrasing, it is unclear as to whether it is “the rotor” or the “radially outer section” that includes the “clamping element.”  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform any of the following claimed functions:
[Clamping] a tool (claim 1, line 5); and
The specification does not demonstrate that Applicant has made an invention that achieves the claimed function(s), because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 18, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geissler (U.S. PG Publication No. 2007/0110533 A1).
Claim 1:  Geissler discloses a motor spindle for a machine tool, the motor spindle comprising a spindle assembly and a spindle housing.  Per Geissler, the motor spindle is designed for universal machine tools for milling and drilling metallic workpieces [paragraph 0017].  With regard to the spindle housing, it comprises a substantially hollow cylindrical housing (25) and a ring (29).  Note that Geissler discloses the substantially hollow cylindrical housing (25) being fixed to a component, e.g. a machine slide, of the machine tool [paragraph 0020].  Since the substantially 
	Regarding the spindle assembly, it is the assembly that is shown in Figure 1.  Note that said spindle assembly is removable from the spindle housing [paragraph 0010].  When the spindle assembly is removed from the spindle housing, for example, the rotor (7) (see Figure 1) of the spindle assembly is removed along with said spindle assembly from the spindle housing.  Regarding the rotor (7), it is supported in an integrated bearing unit, said bearing unit having a first (16, 16) and second bearing assemblies (14, 15).  Due to this configuration, the rotor (7) is rotatable relative to the spindle housing.  Examiner also notes that when the spindle assembly is removed from the spindle housing that the integrated bearing unit is removed therewith.  This is evident in Figure 1 of Geissler.
Please note that line 5 of claim 1 sets forth, “a clamping mechanism for a tool.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the clamping mechanism is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the clamping mechanism limitation is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of clamping a tool.”  With respect to Geissler, the brace-like grippers (6) function to clamp a tool (18).  This is apparent in Figure 1 in which the brace-like grippers (6) are shown as clamping the tool (18) via the pull-stud thereof.  Based 
With regard to the clamping mechanism (6), it is actuatable via a clamping piston (35) that is movable in an annular cylinder.  Examiner notes that the annular cylinder is the substantially hollow cylindrical element in which the clamping piston (35) is disposed.  The annular cylinder is also the element to which a profiled cover (30) is mounted.  This is apparent in Figure 3.  Examiner also notes that because the distal end of the annular cylinder is disposed within the ring (29) of the spindle housing that the “annular cylinder [is] in the spindle housing.”  Figure 2 has been annotated and provided below so as to show the annular cylinder and ring (29).  

    PNG
    media_image1.png
    502
    943
    media_image1.png
    Greyscale


As to the spindle assembly, it is designed with internal cooling that is suppliable with a cooling fluid via a coolant supply [paragraph 0024].  Regarding the coolant supply, it has a rotary feedthrough (37) with an interface (39, 40) between a stationary component (41) and a rotating component (38) of the coolant supply.  Please note that the stationary component (41) is Alternatively, the rotating component of the coolant supply may be considered to be the clamping rod (3) in which a liquid duct (4) is formed.  In this interpretation it is noted that a spigot (38) in combination with a hollow cylindrical tube act as an interface between the rotating component (3) and the stationary component (41) of the coolant supply.  Please note that the hollow cylindrical tube is the element shown in Figure 3 that receives therein each of the spigot (38) and the proximal end of the rotating component (3).  
Next, as can be seen below within annotated Figure 3, the rotary cylinder (37) is situated in an area on the spindle housing.  As to the area in which the rotary cylinder (37) is situated, said area “is axially outside the annular cylinder.”  Please note that the vertical line utilized in annotated Figure 3 denotes the boundary of the proximal end of the annular cylinder in an axial direction.  As can be seen below, the area is axially outside of said proximal end of the annular cylinder in the axial direction.  

    PNG
    media_image2.png
    792
    965
    media_image2.png
    Greyscale

Additionally/Alternatively, the spindle housing “is axially outside the annular cylinder.”  This is because the spindle housing’s substantially hollow cylindrical housing (25) extends well beyond the distal end of the annular cylinder in the axial direction.  This is apparent in Figure 2.  
Lastly, the rotary feedthrough (37) “is designed as a rotary feedthrough module.”  The rotary feedthrough (37) constitutes a module, because it is a separate part that when combined with other separate parts forms a larger object, specifically the coolant supply.  Due to the rotary feedthrough (37) being a module, it is a “rotary feedthrough module.” Additionally/ Alternatively, the rotary feedthrough (37) “is designed as a rotary feedthrough module,” because when the profiled cover (30) is detached from the annular cylinder, for example, an operator 

Claim 2:  As was stated within the rejection of claim 1, the integrated bearing unit has each of first (16, 16) and second bearing assemblies (14, 15).  Next, attention is directed to Figure 1.  As can be seen therein, the first bearing assembly (16, 16) is situated near the rotary feedthrough module (37) in the axial direction, whereas the second bearing assembly (14, 15) is situated remote from the rotary feedthrough module (37).  Note that it is via the integrated bearing unit that the rotor (7) is supported relative to the spindle housing.  

Claim 3:  The first bearing assembly (16, 16) and the second bearing assembly (14, 15) each have a bearing bush.  More specifically, the first bearing assembly (16, 16) has bearing bush 23 whereas the second bearing assembly (14, 15) has bearing bush 12.  Each of said bearing bushes (12, 23) is rotatably fixed mounted in an installed state in which the respective bearing assembly is accommodated.  Noting this, Examiner now directs attention to Figure 1 in which it can be seen that each bearing bush (12, 23) is removable together with the spindle assembly when said spindle assembly is removed from the spindle housing.  

Claim 4:  The first bearing assembly (16, 16) and the second bearing assembly (14, 15) each have a pair of roller bearings that are situated in a predetermined orientation relative to one another [paragraph 0019].   

Claim 5:  The pair of roller bearings (16, 16) for the first bearing assembly (16, 16) are two angular contact ball bearings that are accommodated in bearing bush 23 in an O-arrangement.  Similarly, the pair of roller bearings (14, 15) for the second bearing assembly (14, 15) are two 12 in an O-arrangement.  Examiner notes that the lines that show these O-arrangements are drawn as dashed lines that extend outward from the first (16, 16) and second bearing assemblies (14, 15) in Figures 1 and 3.  
Examiner has traced over these lines in annotated Figure 1 (see below) so as to make them more apparent to the reader.  

    PNG
    media_image3.png
    522
    1036
    media_image3.png
    Greyscale

Claim 6:  The pair of roller bearings (16, 16) for the first bearing assembly (16, 16) are accommodated in bearing bush 23 in a mutually fixedly clamped arrangement.  Similarly, the pair of roller bearings (14, 15) for the second bearing assembly (14, 15) are accommodated in bearing bush 12 in a mutually fixedly clamped arrangement.

Claims 8 and 10:  Please note that the rejections of claims 8 and 10 are with respect to the interpretation in which the shiftable sleeve (41) is the stationary component (41) and the clamping rod (3) is considered to be the rotating component (3).
	Regarding claim 8, the interface between the rotating (3) and stationary components (41) is an axial transfer tube.  That is to say that the axial transfer tube is the spigot (38) in 
Noting this, Examiner now directs attention to Figure 3 and the thick parting line that separates the assemblies of Geissler’s motor spindle [paragraph 0021].  The elements within the parting line/to the left of the parting line are part of the spindle assembly.  Since the spigot (38) and the hollow cylindrical tube are within the parting line/to the left of the parting line, they are part of the spindle assembly.  Based on the foregoing, the spindle assembly is “designed with” the axial transfer tube.  Also, the axial transfer tube extends through the clamping piston (35) and into the rotary feedthrough module (37), because the spigot (38) thereof extends through said clamping piston (35) and into said rotary feedthrough module (37).  
Regarding claim 10, the axial transfer tube, specifically the spigot (38) thereof, is shown in Figure 3 as being accommodated in and supported by the rotary feedthrough module (37).  Figure 3 also shows a pin/bolt of the hollow cylindrical tube as extending into and being accommodated by the rotating component (3).  Thus, the transfer tube, via the pin/bolt of the hollow cylindrical tube thereof, is accommodated in the rotating component (3).  

Claims 9 and 11:  Note that the rejections of claims 9 and 11 are with respect to the interpretation in which the shiftable sleeve (41) is the stationary component (41) and the spigot (38) is considered to be the rotating component (38).
With regards to claim 9, the rotary feedthrough module (37) has a rotary feedthrough bearing unit that indirectly supports the rotating component (38) of the coolant supply with respect to the spindle housing.  Note that rotary feedthrough bearing unit is the element in which the stationary component (41) linearly moves.  Furthermore, as can be seen in Figure 3 of Geissler, 
With regards to claim 11, the rotary feedthrough bearing unit is a slide bearing for the stationary component (41).  Additionally/ Alternatively, Figure 3 appears to show the rotary feedthrough bearing unit as having a roller bearing for supporting the rotating component (38).

Claim 12:  Please note that rejection of claim 12 is with respect to the interpretation in which the shiftable sleeve (41) is the stationary component (41) and the clamping rod (3) is considered to be the rotating component (3).
	Regarding the rotary feedthrough module (37), it is designed to press the rotating (3) and stationary components (41) against one another in a sealing manner under the elastic force of a spring (43) [paragraph 0023].  

Claim 13:  The rotary feedthrough module (37) is flange-mounted on a right end-face side of the spindle housing (from the perspective of Figures 1-3) by means of a mounting flange of the profiled cover (30).  

Claim 18:  A machine tool for milling and drilling metallic workpieces [paragraph 0017] is designed with the motor spindle according to claim 1.  Note that the substantially hollow cylindrical housing (25) of the spindle housing is fixed to a component, e.g. a machine slide, of the machine tool [paragraph 0020].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (U.S. PG Publication No. 2007/0110533 A1) in view of Huang et al. (U.S. Patent No. 6,170,987 B1).  
Claim 7:  Geissler does not provide disclosure on either bearing bush 23 or bearing bush 12 being pretensionable.  As such, Geissler does not disclose, “the bearing bush is pretensionable with at least one spring-pretensioned and/or hydraulically actuatable and/or pneumatically bearing tensioning device for operating the motor spindle.”  
	Figure 1 of Huang et al. though, discloses a preloading bearing unit (14) that can be used to provide three different pressures, including a low preloading pressure, a medium preloading pressure, and a high preloading pressure [column 3, lines 1-4].  As can be seen in Figure 1 of Huang et al., said preloading bearing unit (14) comprises a bearing bush (15) that is disposed around a bearing assembly (13).  Per Huang et al., the bearing bush (15) has a flange (16) and said bearing bush (15) is allowed to be moved axially.  Also, displacement of the bush (15) is driven by a hydraulic cylinder assembly (18) of the preloading bearing unit (14).  As can be seen in Figure 2 of Huang et al., the hydraulic cylinder assembly (18) is comprised of a plurality of first miniature hydraulic cylinders (181) and second miniature hydraulic cylinders (182).  As to the first miniature hydraulic cylinders (181) and the second miniature hydraulic cylinders (16), each has an associated spring (183, 184).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided bearing bush 23 of Geissler and 16 of Geissler each with an associated actuatable bearing tensioning device/ hydraulic cylinder assembly (18) of Huang et al., so as to provide the advantage of being able to pretension said bearing bushes (16, 23) to any of three stages including low, medium, and high preloading pressure.  In providing this advantage, clearance between the work spindle (1) of the spindle assembly and the first (16, 16) and second bearing assemblies (14, 15) can be eliminated, thereby providing for reduced deflection of the work spindle (1) when in operation.  Lastly, it is noted that each of the newly-added bearing tensioning device/hydraulic cylinder assembly (18) is spring-pretensioned and/or hydraulically actuatable for operating the work spindle (1), and by extension the motor spindle as a whole.  


Claims 14-16, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (U.S. PG Publication No. 2007/0110533 A1) in view of Lindner et al. (U.S. PG Publication No. 2015/0033918 A1).  
Claim 14:  The rotor (7) is provided on a radially outer section, the radially outer section being a work spindle (1) of the spindle assembly.  Geissler though, does not provide disclosure on the radially outer section (1) having “a clamping element, which via a hydraulically, pneumatically, or electromagnetically actuatable actuator is clampable against a retaining section of the spindle housing for nonrotatably fixing the rotor relative to the spindle housing.”  
Note that line 2 of claim 14 sets forth, “a clamping element.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a clamping element is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
It is also noted that lines 3-4 of claim 14 sets forth, “retaining section.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the retaining section is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Figure 4 of Lindner et al. though, shows a radially outer section/work spindle (4a) in which a tool can be clamped [paragraph 0043].  Figure 4 further shows a clamping element (10), which via a hydraulically or pneumatically actuatable actuator (16) is clampable against a retaining section (20a) of a spindle housing (5) for non-rotatable fixing of the work spindle (4a) relative to the spindle housing (5).  Please note that the clamping element (10) of Lindner et al. corresponds in structure to that of Applicant’s disclosed clamping element.  (Per Lindner et al., the clamping element (10) is elastic or resilient in an axial direction due to the slots (12a-12f) provided in said clamping element (10)).  Like Applicant’s clamping element, which is described on page 11, lines 9-13 of Applicant’s specification, the clamping element (10) of Lindner et al. is an elastically deformable clamping plate that is rotatable fixedly screwed to its associated work spindle (4a) and is able to be pressed against a lateral surface (22) (please see Figure 5b) of the retaining section (20a) of a spindle housing (5).  Please also note that the retaining section (20a) of Lindner et al. corresponds in structure to that of Applicant’s disclosed retaining section.  Like Applicant’s retaining section (130), which is a radially inwardly extending collar (130) of the spindle housing (14) (see page 11, lines 9-13 of Applicant’s specification), Lindner et al.’s retaining section (130) is a radially inwardly extending collar (130) of the spindle housing (5).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor spindle of Geissler with each of the clamping element (10), retaining section (20a), actuatable actuator/piston (16), cylinder flange (18), first pressure connection (26), second pressure connection (28), and associated appurtenances of Lindner et al., so as to expand the capabilities of the motor spindle of Geissler, by enabling the motor spindle to additionally be used as a lathe spindle, in addition to said motor spindle being able to be used as a milling or drilling spindle, for example.  
In making the above modification, the clamping element (10) of Lindner et al. will be mounted to the radially outer section/work spindle (1) of Geissler while the retaining section (20a) of Lindner et al. will be mounted to the substantially hollow cylindrical housing (25) of Geissler.  Please note that because the rotor (7) of Geissler is provided on the radially outer section (1), when the actuatable actuator/piston (16) is actuated, the clamping element (10) will clamp against the retaining section (20a) of the spindle housing’s substantially hollow cylindrical housing (25) for non-rotatably fixing the rotor (7) relative to said spindle housing.  

Claim 15:  With respect to the clamping element (10), it is designed as a radially extending, deformable clamping plate that is fixed to the rotor (7) via the radially outer section (1).  Noting this, via the actuatable actuator/piston (16), the clamping element (10) may be brought into clamping engagement with the retaining section (20a) when the motor spindle of Geissler is to be used as a lathe spindle, for example.  

Claim 16:  As was stated within the rejection of claim 14, the actuatable actuator (16) is designed in the form of a piston (16).  Examiner notes that due to the resiliency/restoring force of the clamping element (10), the piston (16) is pretensioned into a position that releases the clamping element (10) [Lindner et al., paragraph 0054].  Lastly, the piston (16) actuatable by being acted on by a hydraulic or pneumatic fluid [Lindner et al., paragraph 0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA E CADUGAN/Primary Examiner, Art Unit 3722